United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Submitted September 18, 2017      Decided October 12, 2018

                       No. 16-7132

     VASILLI KATOPOTHIS AND FRANCESCA DAHLGREN,
                     APPELLANTS

                             v.

 WINDSOR-MOUNT JOY MUTUAL INSURANCE CO. AND R.W.
  HOME SERVICES, INC., DOING BUSINESS AS GALE FORCE
           CLEANING AND RESTORATION,
                      APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:14-cv-00380)


                       On Rehearing


   Glenn H. Silver was on the briefs for appellants. Erik B.
Lawson entered an appearance.

    George D. Bogris was on the brief for appellee R.W.
Home Services, Inc., d/b/a Gale Force Cleaning and
Restoration.

   Charles B. Peoples was on the brief for appellee
Windsor-Mount Joy Mutual Insurance Co.
                                 2

   Before: GRIFFITH and KATSAS, * Circuit Judges, and
SENTELLE, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge GRIFFITH.

     GRIFFITH, Circuit Judge: We issued our initial opinion in
this case on July 31, 2018. Because of a concern with the
disposition, we vacated that opinion and sua sponte ordered
rehearing and supplemental briefing. We now substitute the
following opinion in its place.

                            *    *    *

     Vasilli Katopothis and Francesca Dahlgren (the
“Dahlgrens”) own a beach home that flooded in a plumbing
accident while they were away. They sued their insurance
company for breach of contract when it refused to cover the
damage. They also sued their cleaning-and-restoration
company for failing to adequately remedy the damage and
prevent mold. The district court granted summary judgment in
favor of the insurance company based on the plain language of
the Dahlgrens’ insurance policy and transferred the claims
against the cleaning-and-restoration company to the district
court in Delaware for lack of personal jurisdiction. We lack
jurisdiction to review the transfer order but affirm the grant of
summary judgment.




     *
      Judge Katsas was drawn to replace then Judge, now Justice,
Kavanaugh, who was a member of the panel at the time the case was
submitted but did not participate in this opinion. Judge Katsas has
read the briefs and the supplemental briefs and reviewed the record.
                               3
                                I

                               A

     In May 2000, the Dahlgrens, who reside in the District of
Columbia, purchased a beach home in Rehoboth Beach,
Delaware, where they spend most of their weekends. At all
times relevant to this litigation, the house was a second
residence and remained fully furnished with the accessories of
daily life, such as furniture, clothes, food, toiletries, and
medicine. When not at their beach home, the Dahlgrens
routinely left the heat on to prevent the pipes from freezing and
asked a friend to check on the house and retrieve the mail. They
did not, however, shut off the water supply.

     In February 2013, Ms. Dahlgren returned to the beach
home to find two inches of standing water throughout the main
level and additional water “gushing” from the ceiling overhead.
The Dahlgrens had been away for ten days, and, in their
absence, a pressurized hot water pipe in the upstairs bathroom
had separated at the joint and flooded the house.

    The Dahlgrens notified their insurance company,
Windsor-Mount Joy Mutual Insurance Co. (“Windsor-
Mount”), about the flooding. They also contracted with R.W.
Home Services, Inc., doing business as Gale Force Cleaning
and Restoration (“Gale Force”), to remedy the damage and
prevent mold. According to the Dahlgrens, Gale Force was
negligent in its clean-up effort and mold spread through the
house, so the Dahlgrens eventually decided to tear it down and
build a new one.

    The Dahlgrens timely filed an insurance claim with
Windsor-Mount to cover the damage from the accident. The
insurance company denied the claim because, while they were
                                4
away, the Dahlgrens had failed to shut off the water where it
entered the house.

                                B

     The Dahlgrens sued Windsor-Mount for breach of contract
and alleged $800,000 in damages. They filed suit in the
Superior Court of the District of Columbia, but Windsor-
Mount, a Pennsylvania corporation with its principal place of
business in Pennsylvania, invoked federal diversity jurisdiction
and removed the case to the district court. See 28 U.S.C.
§§ 1332(a), 1441(a). Windsor-Mount impleaded Gale Force as
a third-party defendant on the theory that if Windsor-Mount
was liable to the Dahlgrens, the extent of its liability turned on
Gale Force’s conduct. The Dahlgrens amended their complaint
to add claims against Gale Force as well for breach of contract,
negligence, negligent misrepresentation, and violations of the
Delaware Consumer Fraud Act, 6 Del. Code §§ 2511-27. The
Dahlgrens and Windsor-Mount then filed cross-motions for
summary judgment, and Gale Force moved to be dismissed
from the case for lack of personal jurisdiction.

     The district court determined that the Dahlgrens could not
recover under the clear terms of their insurance policy and
granted summary judgment against them on that issue. See
Katopothis v. Windsor-Mount Joy Mut. Ins. Co., 211 F. Supp.
3d 1, 13-21 (D.D.C. 2016). While the Dahlgrens argued that
Delaware law should apply and Windsor-Mount argued for
District of Columbia law, the district court was not put to the
choice because the insurance claim failed under the law of both
jurisdictions. See id. at 13-14; see also City of Harper Woods
Emps.’ Ret. Sys. v. Olver, 589 F.3d 1292, 1298 (D.C. Cir. 2009)
(“A federal court sitting in diversity applies the conflict of law
rules of the forum in which it sits.” (citing Klaxon Co. v. Stentor
Elec. Mfg. Co., 313 U.S. 487, 496 (1941))); USA Waste of Md.,
                                5
Inc. v. Love, 954 A.2d 1027, 1032 (D.C. 2008) (“A conflict of
laws does not exist when the laws of the different jurisdictions
are identical or would produce the identical result on the facts
presented.”).

     The district court also concluded that the Dahlgrens did not
allege that Gale Force, a Delaware corporation with its
principal place of business in Delaware, had sufficient contacts
with the District of Columbia to establish personal jurisdiction.
The district court accordingly did not resolve the Dahlgrens’
claims against Gale Force, but instead transferred them to the
district court in Delaware. Katopothis, 211 F. Supp. 3d at 21-
27; see 28 U.S.C § 1406(a); Sinclair v. Kleindienst, 711 F.2d
291, 293-94 (D.C. Cir. 1983) (construing 28 U.S.C. § 1406(a)
to authorize transfer of venue for lack of personal jurisdiction).

     The district court issued its order on September 26, 2016.
On October 7, 2016, the clerk transferred the case file to the
district court in Delaware, where the Dahlgrens’ claims against
Gale Force have been stayed pending the outcome of this
litigation. The Dahlgrens filed their notice of appeal to this
court on October 11, 2016. The Dahlgrens argue that the
district court below misconstrued their insurance policy under
Delaware law and erroneously transferred the claims against
Gale Force.

                                II

     We begin, as every court must, by addressing the question
of jurisdiction. Although it is clear that the district court had
diversity jurisdiction over this case pursuant to 28 U.S.C.
§ 1332(a), there are questions about ours.
                                6
                                A

     The Dahlgrens argue that the district court erred in
concluding that it lacked personal jurisdiction to adjudicate
their claims against Gale Force and transferring them to the
district court in Delaware. We lack jurisdiction to consider this
argument because it was lodged with us after the Dahlgrens’
claims had been transferred.

     “The basic rule in civil practice is that if a case is
physically transferred before an appeal or a petition for
mandamus has been filed, the court of appeals in the transferor
circuit has no jurisdiction to review the transfer.” In re Briscoe,
976 F.2d 1425, 1426 (D.C. Cir. 1992) (per curiam). This rule
is subject to a narrow exception “[w]hen there is a substantial
issue whether the district court had ‘power to order the
transfer.’” Id. at 1427 (quoting Starnes v. McGuire, 512 F.2d
918, 924 n.6 (D.C. Cir. 1974) (en banc)). In Briscoe, the U.S.
District Court for the Southern District of Florida transferred
Briscoe’s criminal cases to the U.S. District Court for the
District of Columbia. Id. at 1426. The D.C. court retransferred
“one of the cases back to” Florida and, after the file was sent to
Florida, Briscoe appealed. Id. at 1426-27. We concluded that
the retransfer order violated “the fundamental principle that the
propriety of the transferor court’s exercise of discretion under
[Federal Rule of Criminal Procedure] 21(d) is not subject to
review by the” transferee court. Id. at 1428. So even though
Briscoe did not file his appeal until after the court had
transferred his file, in light of this “substantial issue,” we had
jurisdiction to review the transfer order. Id. at 1426-29.

     We have also, in limited circumstances, informally
requested that the transferee court “return the file” and resolved
the appeal “after the file came back.” Id. at 1427. For instance,
we requested the return of the case file in Fine v. McGuire
                                 7
because the district court “sua sponte” transferred the case to
another forum without providing “notice or hearing to the
parties.” 433 F.2d 499, 500 & n.1 (D.C. Cir. 1970) (per
curiam).

     The Dahlgrens’ case is altogether different. They have not
raised any “substantial issue” concerning the district court’s
power to order the transfer of their case, which took place four
days before they filed a notice of appeal. Nor have they
identified any reason why we should ask the Delaware court to
return the file. In fact, the Dahlgrens’ opening brief barely
mentions the transfer issue, and then only in passing. See
Dahlgrens Br. 34 (stating only that the district court’s decision
to transfer the claims against Gale Force was “inextricable”
from its decision to grant summary judgment to Windsor-
Mount and should be reversed). Nothing in the record suggests
that we have jurisdiction to review their appeal of the transfer
order.

                                 B

     We do have jurisdiction to review the Dahlgrens’ appeal
of the district court’s grant of summary judgment to Windsor-
Mount.

     “The courts of appeals . . . shall have jurisdiction of
appeals from all final decisions of the district courts of the
United States . . . .” 28 U.S.C. § 1291. In general, “any order or
other decision, however designated, that adjudicates fewer than
all the claims or the rights and liabilities of fewer than all the
parties” is not “final” unless the district court certifies, pursuant
to Federal Rule of Civil Procedure 54(b), that “there is no just
reason for delay.” Fed. R. Civ. P. 54(b).
                               8
     The district court granted summary judgment to Windsor-
Mount but did not render a final decision on the Dahlgrens’
claims against Gale Force. Nor did the court certify, pursuant
to Rule 54(b), that “there [was] no just reason for delay[ing]” a
final judgment on the Dahlgrens’ claims against Windsor-
Mount.

     Rule 54(b) would therefore seem to preclude our review of
the Dahlgrens’ appeal of the grant to summary judgment. And,
indeed, where a court dismisses one claim and transfers the
remaining claims to another forum, in the absence of a Rule
54(b) order, the non-transferred claims “tag[] along” with the
transferred claim so that they may be resolved together on
appeal. Hill v. Henderson, 195 F.3d 671, 674 (D.C. Cir. 1999).
This serves Rule 54(b)’s concern for judicial economy because,
in a case involving multiple claims against the same party,
there is a greater likelihood of overlapping issues or that
resolution of one claim might moot another. Id.

     While Rule 54(b) applies to a transfer case that involves
the “dismissal of a claim,” it does not apply to a transfer case
involving the “dismissal of a party.” Id.; see Reuber v. United
States, 773 F.2d 1367, 1368 (D.C. Cir. 1985) (per curiam).
Where the district court dismisses all claims against one party
and transfers the remaining claims against other parties to
another forum, the court “disassociate[s] itself from [the] case
in all respects.” Reuber, 773 F.3d at 1368. We accordingly treat
this type of party dismissal as “final,” even if we lack
jurisdiction to review the transfer order, and notwithstanding
the absence of a Rule 54(b) order. Id.

     So have the Dahlgrens asked us to review the “dismissal
of a claim” or the “dismissal of a party”? The answer is surely
the dismissal of a party. The district court granted summary
judgment to Windsor-Mount, which also ended Windsor-
                               9
Mount’s claims against Gale Force. See Katopothis, 211 F.
Supp. 3d at 6 (“Windsor has filed a third party complaint
against Gale Force. That complaint alleges that, to the extent
Windsor is liable to Plaintiffs, it is subrogated to Plaintiffs’
claims against Gale Force . . . .”). Because this amounts to a
“party dismissal,” we have jurisdiction to review this order on
appeal pursuant to § 1291.

                              III

    We review de novo issues of contract interpretation and
the grant of summary judgment. Bode & Grenier, LLP v.
Knight, 808 F.3d 852, 857, 862 (D.C. Cir. 2015).

                               A

     The Dahlgrens’ homeowners insurance policy is a twenty-
seven page standard contract produced by the American
Association of Insurance Services. It provides coverage for
damage to both real and personal property resulting from
accidental discharge or leakage from the plumbing, subject to
specific exclusions. The cover page of the policy also lists a
number of endorsements included with the standard contract to
amend the terms of coverage. ML-508D is one of those
endorsements. ML-508D was approved by the Delaware
Insurance Commissioner and printed on a blue sheet of paper
to stand out from the rest of the policy.

    It reads in full:

      ADDITIONAL EXCLUSIONS FOR UNOCCUPIED
                   RESIDENCES

    In addition to exclusions found elsewhere in your policy,
    if the insured residence is vacant, unoccupied (meaning an
                               10
    absence in excess of 72 hours), or under construction and
    unoccupied, the insured must:

           a. Maintain heat in the residence and shut off the
              water supply where it enters the residence. If the
              residence is heated by a hot water system, the
              water supply to the heating system must be
              maintained and the water supply to the rest of
              the residence must be shut off.
                                    OR
           b. Shut off the water supply where it enters the
              residence and completely empty liquids from
              any plumbing, heating, air conditioning system,
              water heater, or domestic appliance.

    If this is not done, we do not pay for loss caused by freezing
    of or discharge, leakage, or overflow from any plumbing,
    heating, or air conditioning system or any appliance or
    other equipment attached to it.

In other words, when the house remains unoccupied for more
than 72 hours, the homeowner must either leave the heat on and
shut off the water where it enters the house or shut off the water
where it enters the house and drain any remaining liquid from
the plumbing. Otherwise, ML-508D voids coverage for any
damage caused by plumbing discharge, leakage, or overflow.

                                B

     According to Delaware law, “[W]here the language in
insurance contracts is unambiguous, the language is given its
plain and ordinary meaning.” Bermel v. Liberty Mut. Fire Ins.
Co., 56 A.3d 1062, 1070 (Del. 2012). An ambiguous insurance
policy “is typically construed against the drafter and in
accordance with the reasonable expectations of the insured.”
                               11
Id.; see also O’Brien v. Progressive N. Ins. Co., 785 A.2d 281,
288 (Del. 2001); Penn. Mut. Life Ins. Co. v. Oglesby, 695 A.2d
1146, 1149-50 (Del. 1997). But “a contract is only ambiguous
when the provisions in controversy are reasonably or fairly
susceptible to different interpretations” and “not . . . simply
because the parties do not agree on the proper construction.”
O’Brien, 785 A.2d at 288. Therefore, “[W]here the language of
a policy is clear and unequivocal, the parties are to be bound
by its plain meaning.” Id.

     The Dahlgrens cannot recover under the clear and
unambiguous terms of their insurance policy. If their house
remained unoccupied “in excess of 72 hours,” the Dahlgrens
were required to “[m]aintain heat in the residence and shut off
the water supply where it enters the residence,” or else the plain
language of ML-508D excludes coverage for “loss caused
by . . . discharge, leakage, or overflow from any plumbing . . .
system.” There is no dispute the Dahlgrens were away from
their beach home for ten days and failed to shut off the water
supply where it entered the house. There is no question that the
damage for which they now seek coverage was caused by
flooding from the plumbing. It is a plain and simple matter that
they cannot recover from Windsor-Mount for their loss.

   Nevertheless, the Dahlgrens offer several arguments for
why we should disregard the straightforward application of
ML-508D and grant them relief. None are persuasive.

     The Dahlgrens first argue that the policy extends coverage
to real and personal property for damage that results from
plumbing accidents. They contend that this coverage cannot be
limited by a subsequent endorsement because doing so would
create conflicting contract terms or render the policy
ambiguous.
                              12
     We disagree. By definition, endorsements amend the terms
of an insurance policy. See Endorsement, Black’s Law
Dictionary (10th ed. 2014) (“An amendment to an insurance
policy; a rider.”). That’s their very purpose. A policy is not
ambiguous or contradictory just because an endorsement
amends its provisions. See Intel Corp. v. Am. Guarantee &
Liab. Ins. Co., 51 A.3d 442, 447 & n.14 (Del. 2012); see also
Grinnell Mut. Reins. Co. v. Schwieger, 685 F.3d 697, 701 (8th
Cir. 2012) (“[W]here provisions in the body of the policy
conflict with an endorsement or rider, the provision of the
endorsement governs.” (quotation marks omitted)). The
Dahlgrens’ argument neglects this basic proposition of how an
insurance policy works.

     The Dahlgrens also assert that the provisions in their
policy extending coverage to real and personal property refer
only to two sets of exclusions, neither of which include ML-
508D. They reason that this means ML-508D does not apply to
real or personal property coverage. At the very least, the
Dahlgrens contend, it isn’t clear that ML-508D applies.

     This argument ignores that ML-508D is titled “Additional
Exclusions for Unoccupied Residences” (emphasis added) and
is listed on the cover page of the policy with other
endorsements that amend the terms of the contract. It does not
matter that other exclusions also apply to the Dahlgrens’ house
because ML-508D operates in addition to whatever other
exclusions exist. By its terms, ML-508D expressly forecloses
recovery for all loss associated with plumbing accidents,
including damage to real and personal property, unless certain
requirements are met.

    Next, the Dahlgrens claim their beach home was “neither
vacant nor unoccupied in any conventional sense” because it
remained furnished with the accessories of daily life.
                                13
Dahlgrens Br. 14. In the alternative, they assert the terms
“vacant” and “unoccupied” in ML-508D are ambiguous. Either
way, they explain, ML-508D should not apply to their
situation.

     The policy, however, leaves no doubt what “unoccupied”
means. ML-508D explicitly defines “unoccupied” as “an
absence in excess of 72 hours.” We agree with the district court
that this “can only be reasonably read to refer to the absence of
people.” Katopothis, 211 F. Supp. 3d at 15 (emphasis omitted);
see Windsor-Mount Joy Mut. Ins. Co. v. Jones, No. 07C-07-
006, 2009 WL 3069695, at *6 (Del. Super. Ct. July 17, 2009)
(“Considering the obvious and increased risk insurers have
when insured property is without routine human presence,
sporadic or irregular interaction with the property runs contrary
to the concept of occupancy . . . .”); see also Myers v.
Merrimack Mut. Fire Ins. Co., 788 F.2d 468, 471 (7th Cir.
1986) (“‘[U]noccupied’ means the lack of habitual presence of
human beings . . . . This construction has been followed by . . .
numerous courts in many other jurisdictions . . . .”);
Unoccupied, Webster’s Third New International Dictionary
(2002) (“[N]ot occupied by inhabitants[;] . . . of, relating to, or
being premises on which no one is living although the furniture
and fixtures have not been removed . . . .”). There is no dispute
the Dahlgrens were away from their beach home for over 72
hours, which under the clear terms of the policy means the
flooding occurred while the house was “unoccupied.”

     The Dahlgrens did ask a friend to periodically check on the
house and retrieve the mail while they were away, and the
parties dispute whether such neighborliness was enough to
“occupy” the house under the policy. Like the district court, we
need not resolve this question because the good neighbor had
not been to the house in six days when Ms. Dahlgren
                               14
discovered the flooding. See Katopothis, 211 F. Supp. 3d at
16 n.9.

     In any event, the Dahlgrens urge us to adopt the approach
of the Supreme Court of Delaware and “look to the reasonable
expectations of the insured,” not just when a policy is
ambiguous, but also “if the policy contains a hidden trap or
pitfall, or if the fine print takes away that which has been given
by the large print.” Hallowell v. State Farm Mut. Auto. Ins. Co.,
443 A.2d 925, 927 (Del. 1982). ML-508D is just such a
“hidden trap” or “fine print,” they argue, and such deception
cannot be allowed to frustrate their reasonable expectation of
coverage for accidental flooding. “It is manifestly unfair to the
insureds,” they assert, “to permit an insurance company to bury
a conflicting Endorsement at the end of the policy, which
purports [to] render express grants of coverage in the policy
illusory.” Dahlgrens Br. 13.

     We see nothing hidden or deceptive about ML-508D. It
was written in plain language and listed on the cover page of
the insurance policy as an applicable endorsement. And, to
further draw attention to its terms, the endorsement was printed
on blue paper to stand out from the rest of the policy. Windsor-
Mount in no way disguised the endorsement or the conditions
it imposed on coverage.

     Nor is there anything surprising about endorsements like
ML-508D. They are designed to prevent extensive damage
from plumbing accidents that might otherwise be avoided with
early detection or simple preventative measures. Cf., e.g.,
Windsor-Mount, 2009 WL 3069695, at *5-6 (“Any reading of
the contract results in the conclusion that the purpose of the
provision in question is to protect the insurance company from
the increased risk that accompanies insuring a house that does
not have an occupant.” (quoting Vushaj v. Farm Bureau Gen.
                               15
Ins. Co. of Mich., 773 N.W.2d 758, 760 (Mich. Ct. App.
2009))). An unoccupied house presents a significant risk that
leaking water will go unnoticed for some time, dramatically
increasing the likelihood of extensive damage to property.
What might be only a minor incident in an occupied house
could escalate quickly into major damage if left unchecked,
which is exactly what happened in this case.

     The Dahlgrens essentially ask us to “destroy or twist
policy language under the guise of construing it.” O’Brien, 785
A.2d at 288 (quoting Rhone-Poulenc Basic Chems. Co. v. Am.
Motorists Ins. Co., 616 A.2d 1192, 1195 (Del. 1992)). But
“creating an ambiguity where none exists could, in effect,
create a new contract with rights, liabilities and duties to which
the parties had not assented.” Id. (alteration omitted) (quoting
Rhone-Poulenc, 616 A.2d at 1196). That we cannot do.

    Finally, the Dahlgrens argue ML-508D is simply
“ineffective” because it was printed below a notice that
Windsor-Mount did not file with the Delaware Insurance
Commissioner. Dahlgrens Br. 33-34; cf. 18 Del. Code § 2712
(requiring insurers to file insurance forms with the Delaware
Insurance Commissioner). The Dahlgrens insist that the
presence of unapproved language on the same page, even
separate from ML-508D, voids the endorsement.

      To the extent this argument has any merit, we would still
apply ML-508D in this case because the endorsement is
“unambiguous and not contrary to public policy” so “there is
little basis for invalidating” it. Hercules, Inc. v. AIU Ins. Co.,
784 A.2d 481, 501 (Del. 2001) (footnote and quotation marks
omitted); see 18 Del. Code § 2718(b) (“Any condition,
omission or provision not in compliance with the requirements
of this title and contained in any policy, rider or endorsement
hereafter issued and otherwise valid shall not thereby be
                               16
rendered invalid but shall be construed and applied in
accordance with such condition, omission or provision as
would have applied had the same been in full compliance with
this title.”). Indeed, no one disputes that the Delaware
Insurance Commissioner approved ML-508D. And, ironically,
the notice actually draws attention to the endorsement and the
risks of water damage.

     While the Dahlgrens suggest yet other reasons why they
should prevail, they forfeited those arguments when they failed
to raise them in the district court. See, e.g., Zevallos v. Obama,
793 F.3d 106, 114 (D.C. Cir. 2015) (“Because these arguments
were not made below, they have been forfeited.”). We
conclude, therefore, that the Dahlgrens cannot recover from
Windsor-Mount under the clear terms of their insurance policy.
And because we conclude the Dahlgrens’ claim against
Windsor-Mount fails under Delaware law, and the Dahlgrens
do not appeal the judgment of the district court with regard to
District of Columbia law, we do not need to consider the
choice-of-law analysis further. See USA Waste of Md., 954
A.2d at 1032.

                               IV

     The appeal of the transfer order is dismissed for lack of
jurisdiction. The district court’s grant of summary judgment is
affirmed.

                                                     So ordered.